                 Case 1-20-01131-jmm             Doc 12      Filed 02/02/21       Entered 02/02/21 12:36:15




                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF NEW YORK

IN RE: Jorge M. Prieto                                           CASE NO: 20-01131
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11




On 2/2/2021, I did cause a copy of the following documents, described below,
Supplemental Summons
Verified Complaint




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/2/2021
                                                           /s/ Norma Ortiz
                                                           Norma Ortiz 2206530
                                                           Ortiz & Ortiz, LLP
                                                           35-10 Broadway, Suite 202
                                                           Astoria, NY 11106
                                                           718 522 1117
                     Case 1-20-01131-jmm               Doc 12       Filed 02/02/21         Entered 02/02/21 12:36:15




                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF NEW YORK

 IN RE: Jorge M. Prieto                                                 CASE NO: 20-01131

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 2/2/2021, a copy of the following documents, described below,

Supplemental Summons
Verified Complaint




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/2/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Norma Ortiz
                                                                            Ortiz & Ortiz, LLP
                                                                            35-10 Broadway, Suite 202
                                                                            Astoria, NY 11106
                Case 1-20-01131-jmm        Doc 12     Filed 02/02/21     Entered 02/02/21 12:36:15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS                              FIRST CLASS
ELMHURST ASSET                           ROSA PRIETO
C/O MUXIU LI                             102-22 MARTENSE AVENUE
36-43 CLEARVIEW EXPRESSWAY               APT. #2
BAYSIDE NY 11361                         CORONA NY 11368
            Case
            Case1-20-01131-jmm
                 1-20-01131-jmm Doc
                                Doc12
                                    9 Filed
                                      Filed01/28/21
                                            02/02/21 Entered
                                                     Entered01/28/21
                                                             02/02/2107:55:07
                                                                      12:36:15


                               UNITED STATES BANKRUPTCY COURT
                                    Eastern District of New York
                                NOTE: All documents filed in this matter must be identified by both
                             adversary and bankruptcy case numbers, case chapter and judge's initials.

In re: Jorge Miguel Prieto                                                           Bankruptcy Case No.: 1−20−40402−jmm

Jorge Miguel Prieto
                                                          Plaintiff(s),
−against−                                                                       Adversary Proceeding No. 1−20−01131−jmm
Rosa Prieto
Elmhurst Assets LLC
                                                         Defendant(s)


       SUPPLEMENTAL SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                     IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint, which is attached to this
summons, to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

Address of Clerk:
                                                     United States Bankruptcy Court
                                                     271−C Cadman Plaza East, Suite 1595
                                                     Brooklyn, NY 11201−1800
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
                                                                       Norma E Ortiz
                                                                       Ortiz & Ortiz LLP
                                                                       35−10 Broadway
                                                                       Suite 202
                                                                       Astoria, NY 11106

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.


Location:                                                                                  Date and Time:
United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom                         March 24, 2021 at 11:00 AM
3529 − 3rd Floor, Brooklyn, NY 11201−1800


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




Dated: January 28, 2021                                    Robert A. Gavin, Jr., Clerk of the Court
               Case
               Case1-20-01131-jmm
                    1-20-01131-jmm Doc
                                   Doc12
                                       9 Filed
                                         Filed01/28/21
                                               02/02/21 Entered
                                                        Entered01/28/21
                                                                02/02/2107:55:07
                                                                         12:36:15



Summons [Summons and Notice of Pretrial Conf. rev. 05/27/2016]
           1-20-40402-jmm
      Case 1-20-01131-jmm                  68
                                       Doc 12            12/18/20
                                                   Filed 02/02/21                12/18/20 12:36:15
                                                                         Entered 02/02/21 23:37:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:

JORGE MIGUEL PRIETO,                                                            Case No. 20-40402-jmm

                                                                                Chapter 11
                                             Debtor.
-------------------------------------------------------X

JORGE MIGUEL PRIETO,

                                           Plaintiff,                           Adv. Proc. No.

                  -against-

ROSA PRIETO AND ELMHURST ASSETS
LLC,


                                            Defendants.
----------------------------------------------------------------------------X

                    COMPLAINT TO AVOID AND RECOVER TRANSFERS
                       PURSUANT TO 11 U.S.C. §§ 547, 548, AND 550

        Plaintiff, Jorge M. Prieto (the "Debtor"), by and through his attorneys Ortiz & Ortiz,

LLP, counsel for the Debtor, as and for his complaint against the above-captioned defendants,

alleges upon information and belief as follows:

                                                    FACTS

        1.        On July 3, 2008 Jorge M. Prieto (“Jorge”) and his wife Rosa Prieto (“Rosa”)

purchased the real property known as 103-08 34th Avenue, Corona, New Yorr (the “08

Property”) and the real property known as 103-04 34th Avenue, Corona, New York (the “04

Property”) (collectively referred to as the “Properties”), as husband and wife.

        2.        On November 24, 2008 Rosa threatened Jorge, among other things, to take their
      Case 1-20-01131-jmm
           1-20-40402-jmm          Doc 12
                                       68    Filed 02/02/21
                                                   12/18/20        Entered 02/02/21
                                                                           12/18/20 12:36:15
                                                                                    23:37:00




children away unless Jorge signed a deed that reflected Rosa as owning 99% of the Properties

and Jorge as owning 1% of the Properties. Since Jorge and Rosa owned the Properties as tenants

by the entirety, Jorge believed that he was transferring nominal title to Rosa.

       4.        Without Jorge’s knowledge and consent, on December 19, 2014, Rosa signed a

deed transferring her 99% interest in the Properties to Elmhurst Assets, LLC (“Elmhurst”) for

$10.00. Muxiu Li is the owner of Elmhurst.

       5.        The tax returns filed with New York City in connection with these transactions

provide that no tax for the transfer to Elmhurst was due because Rosa was a business partner of

Elmhurst.

       6.        Jorge commenced a divorce proceeding against Rosa in 2015.

       7.        The Properties are encumbered by mortgage loans. Jorge has utilized the rents

he has collected from the Properties to pay the operating costs of the Properties at all times.

       8.        Jorge is an obligor on the mortgage notes encumbering the Properties. He has

complied with the terms of the mortgage notes.

                             AS AND FOR THE FIRST CAUSE OF ACTION

       9.       The Plaintiff incorporates the allegations contained in the preceding paragraphs as

if set forth fully herein.

       10.      The Debtor did not receive reasonably equivalent value in exchange for the

transfer of his interest in the Properties to Rosa and Elmhurst.

       11.      The Debtor was insolvent on the date that the transfer(s) was made or

became insolvent as a result of the Transfer(s); or the Debtor intended to incur, or believed that it

would incur, debts that would be beyond its ability to pay as such debts matured.

     12.        The transfers are avoidable pursuant toe 11 U.S.C. Section 548.
     Case 1-20-01131-jmm
          1-20-40402-jmm           Doc 12
                                       68     Filed 02/02/21
                                                    12/18/20     Entered 02/02/21
                                                                         12/18/20 12:36:15
                                                                                  23:37:00




                        AS AND FOR THE SECOND CAUSE OF ACTION

        13.     Debtor incorporates all preceding paragraphs as if fully re-alleged herein.

        14.     Debtor is entitled to avoid the transfers pursuant to Sections 547 and 548 of the

Bankruptcy Code (collectively, "Avoided Transfers").

                                    THIRD CAUSE OF ACTION

        15. Rosa was the initial transferee of the transfers or the immediate or

mediate transferee of such initial transferee or the person for whose benefit the transfers were

made.

     16. Pursuant to Section 550(a) of the Bankruptcy Code, Debtor is entitled to recover

the transfers from Defendants, plus interest thereon.

     WHEREFORE, the Debtor requests that this Court enter an order granting the relief

requester herein and granting such other and further relief as the Court deems just.

DATED:           New York, New York
                 Dece. 17, 2020


                                                        S/Norma E. Ortiz
                                                        Ortiz & Ortiz, LLP
                                                        35-10 Broadway, Ste, 202
                                                        Astoria, NY 11106
                                                        (718) 522-1117
